DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9, in the reply filed on 5/09/22 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/09/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 17 and 18 recite ‘the hot pressing auxiliary’.  This lacks antecedent basis.  For examination purposes, it will be interpreted as –the hot pressing auxiliary forming mechanism--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (CN 110652711 A).
	Regarding claim 1, Xu et al. discloses a club head made of a composite material.  The club head was formed in a mold having a mold cavity, hot pressing auxiliary forming mechanism, and a heater.  Plies of carbon fiber prepreg material is stacked into the mold cavity and a vacuum of negative pressure and positive pressure is applied to the outer and inner sides of the plies simultaneously.  The mold is sealed by a vacuum negative pressure bladder of the hot pressing auxiliary forming mechanism wherein the vacuum negative pressure bladder is mounted around the mold. A positive pressure vacuum bag is inserted into the inner side of the carbon fiber via the mold cavity.   Heat is applied to the carbon fiber plies by a heater.  Xu et al. also disclose a applying a removal leftover and surface finishing process to the carbon fiber composite and providing a metal striking face by gluing and fixing the striking face to the front opening portion of the carbon fiber composite to form a composite golf club head.
	Regarding claim 2, Xu et al. discloses applying pressurization and heating to an interior and an exterior of the carbon fiber composite club head blank in the mold by the hot pressing auxiliary forming mechanism and the heater, a heating temperature is from 60 to 180 C, the vacuum negative pressure being -0.1 to -1 bar, the positive pressure being from 1 bar to 10 bar, and a heating and pressing time being from 5 to 60 minutes.
	Regarding claim 3, Xu et al. discloses the mold having a first and second die blocks.  When stacking the carbon fiber prepreg materials on the sidewalls of the mold cavity, a carbon fiber blank is formed having a hosel and a front opening.  The blank is hollow.  Xu et al. also notes that the carbon fiber prepreg materials are glued to the inner side wall of the first and second die blocks while the first die block and the second die block are separated from each other.  Once the first and second die blocks are clamped and combined together the carbon fiber prepreg materials in each die block are connected to each other to form the carbon fiber composite club head blank.
	Regarding claim 4, Xu et al. discloses the hot pressing auxiliary forming mechanism having a container wherein the container is able to open and close.  The container also has an inner space for receiving the mold.  The vacuum negative pressure bladder sealingly mounts around the mold and is inserted into the inner side of the mold.  The positive pressure vacuum bag is inserted into the mold and is located in the vacuum negative pressure bladder.  The heater is mounted in the container.  Xu et al. also notes that when applying the vacuum negative pressure that the positive pressure is simultaneously applied and heating is also applied by the heater.  The mold has the carbon fiber blank, the negative pressure bladder is disposed outside of the mold, the positive pressure bag is disposed inside of the carbon fiber blank in the container wherein they are all heated by the heater.
	Regarding claim 5, see the above regarding claim 4.
	Regarding claim 6, see the above regarding claim 4.
	Regarding claim 7, Xu et al. discloses the metal material of the striking face being titanium alloy.
	Regarding claim 8, see the above regarding claim 7.
	Regarding claim 9, see the above regarding claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711